                 IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

EDWARD BUTOWSKY, in his personal and
professional capacities,

                      Plaintiff,         Case No. 4:19-cv-00180-ALM-KPJ
v.

MICHAEL GOTTLIEB, et al.,

                      Defendants.




 DEFENDANTS GOTTLIEB, GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP
 REPLY IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
     UNDER THE FIRST-TO-FILE RULE AND RULES 12(b)(6), 12(b)(7), and 19
                                                TABLE OF CONTENTS



I.        THIS COURT SHOULD DEFER TO THE FIRST-FILED COURT. ............................ 1

II.       THE SAC FAILS TO STATE A CLAIM FOR DEFAMATION. .................................. 5

     A.     The BSF Defendants Challenged Statements are Protected by Absolute Privilege ..... 5

     B.     Mr. Butowsky is a Limited-Purpose Public Figure ...................................................... 7

III.      THE SAC FAILS TO STATE A CLAIM FOR BUSINESS DISPARAGEMENT ........ 8

IV.       THE TAC CONSPIRACY CLAIM FAIL....................................................................... 9

V.        RULE 19 REQUIRES DISMISSAL BECAUSE MR. RICH IS A NECESSARY
          PARTY. ......................................................................................................................... 10




                                                                    i
             Defendants Mr. Gottlieb, Ms. Governski, and Boies Schiller Flexner LLP (“BSF

     Defendants”) file this Reply in support of their Motion to Dismiss the Third Amended Complaint

     under the First-to-File Rule and Rules 12(b)(6), 12(b)(7), and 19 [Dkt. 209] (“Motion”).

I.       THIS COURT SHOULD DEFER TO THE FIRST-FILED COURT.

             The Motion establishes that there is a likelihood of substantial overlap between the First-

     Filed D.C. Lawsuit against Mr. Butowsky and the claims he filed here against the BSF Defendants,

     and therefore that this Court must defer to the First-Filed Court and dismiss or transfer those

     claims. (Mot. at 18-22.) Indeed, the Motion shows that there is actual and substantial overlap

     between the two cases, as evidenced by any reasonable comparison of the pleadings in the two

     cases. (Mot., 13-16.) Plaintiff’s Response does not rebut, or even address, the BSF Defendants

     detailed presentation (id.) of the substantial overlap between the cases. (Resp., 3-7.) Instead,

     Plaintiff asserts that this Court must “disregard” the First-Filed D.C. Complaint when it analyzes

     the First-to-File Rule as a basis for dismissal. (Id., 2.) Plaintiff is wrong as a matter of law and his

     failure to address the substantial overlap is fatal to his opposition. The D.C. Complaint is a matter

     of public record of which this Court may take judicial notice. Funk v. Stryker Corp., 631 F.3d 777,

     783 (5th Cir. 2011). Further, this Court can consider documents attached to a motion to dismiss

     “if they are referred to in the plaintiff’s complaint and are central to her claim.” Collins v. Morgan

     Stanley Dean Witter, 224 F.3d 496, 499 (5th Cir. 2000). Plaintiff’s TAC contains explicit and

     numerous references to the D.C. Complaint in several places and it is clearly integral to Mr.

     Butowsky’s claims against the BSF Defendants and whether they must be dismissed or transferred

     to the First-Filed Court. (See, e.g., TAC ¶¶ 48-50, 64-75.)

             Plaintiff admits there is a likelihood of substantial overlap. Specifically, Plaintiff admits

     there is actual “overlap” between the two cases on the key issue of “whether the Rich brothers




                                                        1
played a role in transferring emails from the [DNC] to Wikileaks.” (Resp., 3; see also Resp., 5

(describing the “underlying question of fact” as “whether the Rich leaked emails to Wikileaks”);

Resp., 6 (describing deposition testimony “relevant to the question of whether Seth Rich was

involved in leaking DNC emails to Wikileaks”). That admission, on its own, should end the matter.

But Plaintiff also conceded that he has already admitted “that many of the statements at issue in

this lawsuit ‘overlap factually with the allegations’ in Mr. Rich’s complaint.” (Mot., 19 (citing

D.C. Lawsuit, Dkt. 58).) Instead of rebutting this dispositive admission, Plaintiff submitted and

authenticated his admission as Ex. 1 to his Response. (See Ex. 1 at 2.)

        The Motion provides abundant and unrebutted authority establishing the following: (1)

“[t]he ‘ultimate determination of whether there actually was a substantial overlap’ is not for this

Court to decide” because where the second-filed court finds “‘the issues might substantially

overlap’” it must defer to the First-Filed Court (Mot., 19 (quoting cases)); (2) a likelihood of

substantial overlap exists where the two cases “involve ‘closely related questions or common

subject matter,’ share overlapping ‘core issues,’ and much of the proof adduced would be

identical’” (id. (quoting cases); (3) “to succeed on his claims here, Mr. Butowsky must prove the

same “fact” that is central to his primary defense in the First-Filed Court: that the allegedly

defamatory statements Mr. Butowsky made about Mr. Rich were substantially true” (id., 20 (citing

cases dismissing under the First-Filed rule where cases are mirror images of each other)); and (4)

“[t]he rule applies any time there is a likelihood of substantial overlap between two cases,

regardless of whether there is complete overlap of the parties” (id., 22 (citing cases)).

        Having effectively conceded that there is a “likelihood of substantial overlap,” Plaintiff

retreats to legally irrelevant assertions. Specifically, Plaintiff asserts: “This case does not interfere

with the D.C. proceedings” (Resp., 3); whether the Rich brother played a role in transferring DNC




                                                   2
emails to Wikileaks “is not the basis for any cause of action in either case” (id., 3);1 he “has alleged

an overarching conspiracy involving multiple parties and multiple events” (id.); Ms. Governski’s

October 2018 statement “does not overlap with the D.C. complaint” (id., 4); “even if Mr. Rich

prevailed in the D.C. case, that would not foreclose Mr. Butowsky’s claim against Ms. Governski”

(id.); and “it is possible both for Mr. Rich to prevail in D.C., and for Mr. Butowsky to subsequently

prevail in Texas” (id., n. 3). Each of Plaintiff’s arguments fails because they fail to apply the

“likelihood of substantial overlap” test, and Plaintiff cites no law holding that any of the above

arguments are even relevant to that test. In particular, the First-Filed Rule does not require a finding

that the second-filed case “interfere with” the first-filed case. But even if arguendo the test was

one of interference, that test is met here where the First-File Court is “increasingly convinced that

this other lawsuit is having an unfair and unnecessarily complicating impact on this case.” Dkt.

208-1 at 18:6-10; id. 15 17:3-9 (“complicating and unnecessarily unfair impact”). 2




1
  Plaintiff is wrong that the determination of that fact issue “is not the basis for any cause of action
in either case.” His very next sentence belies that argument, admitting that it is “relevant to whether
the defendants in either case were lying about the respective plaintiffs[.]” (Resp., 3.) Both cases
center on defamation claims, and the falsity of the defendant’s statements is a necessary element.
If Seth and Aaron Rich did not steal the DNC emails, which is the factual claim at the heart of Mr.
Rich’s lawsuit against Mr. Butowsky in D.C., then Mr. Butowsky cannot prevail on his claims
against the BSF Defendants here, because he cannot meet the falsity element. This conclusion is
inescapable, and Mr. Butowsky’s admission of the overlapping nature of the key factual issue is
fatal to his assertion of his claims against the BSF Defendants in this Court.
2
  Rather than build a legal rebuttal, Mr. Butowsky accuses Judge Leon of “judicial misconduct”
and “documented bias in favor of the BSF Defendants.” (Resp. at 6 n.5). Not only has Judge Leon
refrained from exercising his legal authority as the presiding judge in the First-Filed Lawsuit for
nearly eight months in order to provide Mr. Butowsky the time to voluntarily dismiss this lawsuit,
he also has exhibited patience by granting Mr. Butowsky’s motions for extensions and refraining
to issue sanctions in connection to Mr. Butowsky’s inability to participate in timely discovery in
that case despite his ability to prosecute this one. Compare D.C. Lawsuit Dkt. 93, with id. Dkt
133, Dkt. 151, Dkt. 169.



                                                   3
        The First-Filed Rule also does not require identity of parties, or complete overlap of issues,

yet Plaintiff argues that “most of the defendants and co-conspirators are not in privity with Mr.

Rich and most of the events do not overlap with the D.C. case.” (Resp., 3 (emphasis in original).)

Notably, Plaintiff does not cite a single case showing there must be complete identity of parties

and issues, because that is not the law. The BSF Defendants are in privity with a party in the First-

Filed Court, and the allegations against them do overlap (Mot., 9-22). These are dispositive facts

Plaintiff failed to address or rebut.3

        Finally, Plaintiff asserts this Court should stay this case until the D.C. Lawsuit is resolved,

citing RLI Ins. Co. v. Wainoco Oil & Gas Co., 131 Fed. Appx. 970 (5th Cir. 2005). (Resp., 7.) But

RLI has nothing to do with the First-Filed Rule. To the contrary, RLI involved a declaratory action

in federal court and a state court action, and the court applied its discretion to stay the declaratory

federal action based on the Declaratory Judgement Act and Brillhart abstention. RLI, 131 Fed.

Appx. at 972. The First-Filed Rule, in contrast, requires federal courts “to avoid interference with

each other’s affairs” and to permit the first-filed court to adjudicate both the determination of

whether there is an overlap, and how to address it. See W. Gulf Mar. Ass’n v. ILA Deep Sea Local

24, S. Atl. & Gulf Coast Dist. of ILA, AFL-CIO, 751 F.2d 721, 728–30 (5th Cir. 1985). Both the

D.D.C. and the BSF Defendants are entitled to have Mr. Butowsky’s spurious claims determined,

if at all, in that court, and therefore dismissal or transfer is required here.




3
  Plaintiff’s assertion that the BSF Defendants “should seek an anti-suit” injunction in the
Folkenflik case but have not done so because the first-to-file argument is “nothing more than a
pretext for getting the Plaintiff’s claims transferred to a judge and a jury pool that they believe (for
good reason) is more favorable to them” (Resp., 5-6) is wrong. Unlike here, there are not two co-
pending cases with a substantial likelihood of overlap where both NPR and Butowsky (or their
privies) are involved.



                                                    4
II.      THE SAC FAILS TO STATE A CLAIM FOR DEFAMATION.

         A. The BSF Defendants Challenged Statements are Protected by Absolute Privilege

             Plaintiff asserts that Texas’s absolute privilege barring attorney liability for defamation and

      other claims based on out-of-court statements made during litigation if the statements bear some

      relationship to the proceeding is not broad enough to cover the BSF Defendants’ challenged

      statements—because the challenged statements “never purported to be describing the contents of

      a lawsuit.” (Resp., 10.) This assertion is meritless. First, Plaintiff admits that Texas law protects

      attorneys describing the allegations of a lawsuit to the media. (Resp., 9-10 (citing Daystar

      Residential, Inc. v. Collmer, 176 S.W.3d 24, 28 (Tex. App.—Houston [1st Dist.] 2004).)

             Second, the Motion establishes—without rebuttal—that Mr. Gottlieb’s challenged

      statements were made in a CNN interview about the D.C. Lawsuit. (Mot., 10 (quoting Ex. C).)

      Likewise, Ms. Governski’s challenged statements were plainly about the D.C. Lawsuit. (See Mot.,

      11-12 & Exs. E, M.) Plaintiff contends, somehow, that Ms. Governski’s statements cannot be

      related to the D.C. Lawsuit because they were made after the D.C. Complaint was filed. (Resp., 9-

      10.) Not so. Ms. Governski’s challenged statements were part of publications specifically about

      the D.C. Lawsuit, and the context of both the Vox article and the ConspiracyLand podcast

      immediately surrounding the statements necessarily dictates that conclusion. (See Mot. at 11 (Vox:

      “Legal action against Butowsky, Couch, and America First Media is still continuing. In a statement

      by the attorney representing Aaron Rich, Meryl Governski, part of the team at Boies Schiller

      Flexner. . .); id. at 12 (ConspiracyLand: “Washington lawyer Meryl Governski has filed a

      defamation lawsuit against Couch and Butowsky on behalf of Aaron.”)). In contrast to The

      Washington Times, Mr. Butowsky has never retracted his lies about Aaron Rich and continued to

      insist his statements were true, thus continuing his lies about Aaron Rich. (See, e.g., Mot. Ex. G

      (Butowsky D.C. Answer in D.C. Lawsuit) ¶¶ 1, 2, 83-87.) To determine whether a challenged


                                                       5
statement is covered by absolute privilege, “the court must consider the entire communication in

its context, and must extend the privilege to any statement that bears some relation to an existing

. . . judicial proceeding [and] [a]ll doubt should be resolved in favor of the communication’s

relations to the proceeding.” Fringe Benefit Grp. Inc. v. FCE Benefit Administrators, Inc., No. A-

18-CV-369-LY, 2018 WL 6728486 (W.D. Tex. Dec. 21, 2018) (internal cites and quotes omitted).

There is no question Ms. Governski’s challenged statements qualify for absolute privilege under

this standard.

       Faced with this law on these facts, Plaintiff attempts a spurious choice-of-law argument in

an attempt to salvage his claims. (Resp, 7-9.) However, Plaintiff admitted in the D.C. Lawsuit that

Texas law applies to his defamation claim. (Mot., 18 & Ex. L.) Further, Mr. Butowsky did not

argue to the D.C. Court that D.C. law applied to absolute privilege—he argued Texas’s absolute

privilege “is not so broad as Plaintiff believes.” (Ex. L, 3.) Plaintiff did not address this admission.

          Plaintiff fails to cite a single case even suggesting that a Texas court would apply Texas

law to a defamation claim, and some other state’s law to absolute privilege. (Resp., 7-9.) Instead,

he cites Fairmont Supply Co. v. Hooks Indus., Inc., 177 S.W.3d 529, 534–35 (Tex. App.—Houston

[1st Dist.] 2005), generically to introduce the concept of “depecage”—which is a doctrine “that

not all claims in a case are necessarily governed by a choice-of-law provision that expressly

governs only contractual matters.” But Fairmont—and the cases it cites—stands for little more

than the unremarkable principle that a choice of law clause in a contract may not apply to tort

claims arising between the parties to the contract, if the clause only purports to govern contractual

matters. Fairmont Supp. Co., 177 S.W. 3d at 534-35. None of those cases supports the idea that a

Texas court would apply Texas law to defamation and another state’s law to absolute privilege.




                                                   6
       Plaintiff tries to make up for these deficiencies by citing to a state court case that

determined the Wisconsin law of charitable immunity for damages limitations applies to potential

liability arising from a claim based on an airplane collision—which does not come close to

supporting Plaintiff’s assertion that this Court must apply D.C. law governing attorney absolute

privilege to potential liability arising from a claim brought under Texas state law for defamation.

(Resp., 7-8 (citing Doctor v. Pardue, 186 S.W.3d 4, 8-9 (Tex. App.—Houston [1st Dist.] 2006)).)

These issues are wholly unrelated, and Plaintiff failed to cite a single example where a court has

applied Texas law to a defamation claim and another state’s law to an absolute privilege defense.

       More importantly, in determining that Wisconsin law applied to charitable immunity,

Doctor based its decision on the fact that the “injury occurred in Wisconsin, as did the conduct

causing the injury.” Doctor, 186 S.W.3d at 10. For this reason, to the extent Doctor is pertinent to

the issue of which state’s absolute privilege law applies (it is not)—it actually establishes that

Texas courts would apply Texas law—because Mr. Butowsky has repeatedly asserted that his

alleged injury occurred in Texas—not D.C. (See, e.g., TAC ¶¶ 8-9, Dkt. 211, 2-5.) The reason

Doctor applied Wisconsin charitable immunity law was because the defendant seeking to invoke

Texas’s charitable immunity law was not subject to specific jurisdiction in Texas—because it did

not purposely direct its tortious conduct at Texas. Doctor, 186 S.W.3d at 10. Here, however, the

only way this court has jurisdiction over Mr. Gottlieb and Ms. Governski is if it finds specific

jurisdiction; and if it does, based on Doctor, Texas law would govern absolute privilege. Plaintiff’s

choice-of-law argument with no on-point authority should be rejected.

   B. Mr. Butowsky is a Limited-Purpose Public Figure

       Mr. Butowsky misapprehends the nature of his status as a limited purpose public figure, and

thus his reliance on Folkenflik wildly misses the mark. (Resp., 10-11) The BSF Defendants do not

contend that Plaintiff is a limited purpose public figure with respect to the Seth Rich controversy


                                                 7
   writ large. Instead, as argued in the Motion, and entirely ignored by Plaintiff, the controversy in the

   Folkenflik case and the controversy that is relevant for purposes of Mr. Butowsky’s claims against

   Mr. Rich are not the same controversies. Instead, Plaintiff’s claims against the BSF Defendants

   relate entirely to a subcontroversy to the Seth Rich dispute—namely, “Aaron Rich’s involvement—

   or lack thereof—in the hacking of the DNC’s emails and their release to Wikileaks.” (Mot., 26-28.)

   See also Waldbaum v. Fairchild Pub., Inc., 627 F.2d 1287, 1297 n.27 (D.C. Cir. 1980) (explaining

   plaintiff may be a public figure with respect to a subcontroversy within larger controversy). The

   Motion, and the exhibits cited therein, make it clear that Mr. Butowsky was one of the only figures

   involved in the Aaron Rich subcontroversy. (See Mot., 28 & Exs. A, G, J, K.) Folkenflik simply did

   not address this argument and cannot control its outcome. And because of his status as limited

   purpose public figure for Aaron Rich subcontroversy, Plaintiff must but failed to plead actual.

          Plaintiff halfheartedly contends the SAC alleges actual malice. (Resp., 10.) But he only cites

   conclusory allegations that do not plausibly plead the BSF Defendants knew their challenged

   statements were false. Assertions that they “participated in an overarching conspiracy” for the

   purpose of “perpetuating the ‘Russia Collusion Hoax,’” are insufficient. (See Mot., 28).

III.   THE SAC FAILS TO STATE A CLAIM FOR BUSINESS DISPARAGEMENT

          Plaintiff’s business disparagement claim fails for the same reasons his definition claim

   fails—the challenged statements are absolutely privileged and Plaintiff failed to plead actual

   malice. This claim also fails because Plaintiff did not plead, nor could he, that the challenged

   statements were “of and concerning” Mr. Butowsky’s “specific business property,” such that “the

   disparaging words must refer to an ascertained or ascertainable business, and it must be the

   Plaintiff’s.” See Texas Beef Grp. v. Winfrey, 201 F.3d 680, 685-86 (5th Cir. 2000). Plaintiff’s only

   rebuttal is that Folkenflik “considered” and “rejected” “the same argument.” (Resp., 10-11.) This

   is clearly wrong; the Folkenflik defendants did not seek dismissal based on the legal requirement


                                                     8
  that the challenged statements must refer to Mr. Butowsky’s specific business to state a business

  disparagement claim. (See Folkenflik Defs.’ Mot. to Dismiss [Dkt. 25 at 25].) Here, the BSF

  Defendants did raise this argument, and Plaintiff ignored it. (See also Mot. at 30-31 (citing cases).)

IV.   THE TAC CONSPIRACY CLAIM FAIL

         Plaintiff refuses to explain his alleged conspiracy claim and directs the Court to figure it

  out on its own by reading TAC ¶¶ 20-23, 25, 50—without any explanation of how those paragraphs

  plausibly plead the “who, what, where, when, and why” of the alleged conspiracy. (Resp., 11.)

  Paragraphs 20-22 list the names of some of the media defendants. Paragraph 23 states conclusory

  assertions about the “Russian Collusion Hoax.” Paragraph 25 discusses Hillary Clinton’s use of a

  private email system. Paragraph 50 alleges that Brad Bauman—who Mr. Butowksy has since

  dismissed from this case—“orchestrated a hyper-aggressive litigation / defamation strategy” and

  “recruited the BSF Defendants herein to sue Mr. Butowsky into silence.” Such conclusory

  allegations do not plead the who, what, where, when or why of any agreement involving the BSF

  Defendants. To the extent Mr. Butowsky meant to direct the Court to other parts of the TAC, the

  argument fares no better because the TAC lacks specific allegations of facts demonstrating any

  prior agreement or plan between or amongst the defendants, and fails to demonstrate that

  defendants took action in concert with one another. It also provides no factual basis regarding who,

  when and how a meeting of the minds was accomplished, or what they agreed to do. In fact, the

  TAC does not even plead facts showing any of the Defendants even interacted in any manner. See

  Arnold v. City of Houston, 2012 WL 3834893, at *17 (S.D. Tex. Aug. 31, 2012) (“General

  conclusory charges of conspiracy with no specific allegation of facts tending to show a prior

  agreement cannot survive a motion to dismiss. The complaint must include specific factual

  allegations showing a…meeting of the minds between or among the defendants.”).




                                                    9
V.   RULE 19 REQUIRES DISMISSAL BECAUSE MR. RICH IS A NECESSARY PARTY.

        Plaintiff complains the Motion does not cite authority showing: a plaintiff must name all

 co-conspirators, or that a plaintiff must sue a principal if it sues an agent. (Resp., 11-12.) But no

 such cases are cited because the Motion did not argue a plaintiff is required to do any of those

 things. (Mot., 34-36.) Instead, the Motion argues Mr. Rich is a necessary party because he “is so

 situated that the disposition of the action” in his absence may “as a practical matter impair or

 impede” his “ability to protect that interest.” See Fed. R. Civ. P. 19(a)(1)(B); Pulitzer-Polster, 784

 F.2d at 1310.” (Mot., 34-36.) Plaintiff has no response. Thus, Plaintiff’s only argument against

 Rule 19 is that this court does not have personal jurisdiction over Mr. Rich, because it purportedly

 has jurisdiction over his alleged “co-conspirators / agents.” (Resp., 11-12.) But that is not the law.

 “Both the Fifth Circuit and the Texas Supreme Court have rejected such a theory of automatic

 imputation” of personal jurisdiction from co-conspirators. Mary Lee v. TriCentury Corp., No.

 1:08-CV-719, 2010 WL 11530300, at *3 (E.D. Tex. Apr. 29, 2010); see also Basic Capital Mgmt.,

 Inc. v. Dynex Capital, Inc., No. 3:17-CV-1147-D, 2019 WL 329545, at *4 (N.D. Tex. Jan. 25,

 2019) (citing cases); Delta Brands Inc. v. Danieli Corp., 99 Fed. Appx. 1, 6 (5th Cir. 2004) (per

 curiam); Logan Int’l Inc. v. 1556311 Alberta Ltd., 929 F.Supp.2d 625, 630-31 (S.D. Tex. 2012).

 Because the Court does not have personal jurisdiction over Mr. Rich and he is a necessary party

 who cannot be joined, the Court should dismiss under Rule 19.

        For the forgoing reasons and the reasons set forth in their Motion, the BSF Defendants

 respectfully request that the Court dismiss this lawsuit as to them and to Mr. Rich as a non-party

 co-conspirator. Alternatively, they request the Court transfer the lawsuit to the First-Filed Court.




                                                  10
Dated: March 24, 2020                       /s/ Paul J. Skiermont


                                            SKIERMONT DERBY LLP
                                            Paul J. Skiermont (TX Bar No. 24033073)
                                            Steven J. Udick (TX Bar No. 24079884)
                                            1601 Elm Street, Suite 4400
                                            Dallas, TX 75201
                                            Tel: (214) 978-6600
                                            Fax: (214) 978-6601
                                            pskiermont@skiermontderby.com
                                            sudick@skiermontderby.com

                                            Attorneys for Defendants Michael Gottlieb, Meryl
                                            Governski, and Boies Schiller Flexner LLP




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, a true and correct copy of the foregoing

document was served on all parties of record via the Court’s ECF filing system.



                                            /s/ Paul J. Skiermont




                                               11
